DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Restriction Requirement

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claims 1-12 and 25, drawn to a method for treating or preventing chronic anemia syndrome in a human subject in need of such treatment, classified in class A61P7/06.
 	
Group II.  Claims 13-24, drawn to a method of cleaning and disinfecting a     surface, classified in class A61K 36/481. 	
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are not obvious variants since a method of  treating or preventing chronic anemia and a method of improving physical performance do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Put another way, the two methods represent patentably distinct subject matter and will require distinct search strategies. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 	
	Applicant is advised that the  reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species
Applicant is required to elect an invention to be searched and considered from each of the following species: 	
1. "one or more vitamins," as recited in claims 4 and 16. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

2. “one or more botanical nutrients or phytonutrients,” as recited in claims 3 and 15. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. 
 	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. 	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01 

Telephonic Election
During a telephone conversation with attorney George Carrera on 28 June 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12 and 25, and the species of vitamin B complex and Astragalus root extract.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Claim Status
Claims 1-25 are pending.
Claims 13-24 are withdrawn.
Claims 1-12 and 25 are examined on the merits in this prosecution.

Claim Objection
Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an ionic mineral composition essentially free of iron.” The term “essentially free of” is considered indefinite because the specification lacks guidelines and examples that could be considered sufficient to enable a person of ordinary skill in the art to determine the amount of iron in a composition considered to be “essentially free of iron.” See MPEP 2173.05(b)(III)(B).
The claim 3 recitation “Citrus bioflavonoids (from Rose hips extract)” is considered indefinite since it is unclear whether the scope of the term Citrus bioflavonoids is limited to rose hips extract. As set forth in MPEP 2173.05(d), description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) should be made. 

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
1) Claims 1-12 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushner (US 2017/0049701 A1).
Kushner teaches compositions and methods of encapsulation of nutritional and/or pharmaceutical ingredients in multilamellar clustoidal soy lecithin phospholipid capsules facilitating superior absorption of nutritionally and pharmacologically active therapeutic substances (Abstract). In Table 4 (pgs 7-8, [0070]), shown below, Kushner teaches a clustoidal multilamellar soy-lecithin-phospholipid encapsulation formulation which comprises vitamins such as B12; trace/ionic minerals such as iodine, magnesium, zinc, selenium, copper, manganese, and chromium; and botanical nutrients including Astragalus root extract. The composition does not include an iron component. It is noted that the Examiner is considering the limitation “one or more macro or trace minerals
Kushner further teaches the method includes administration of the composition to a human subject, and that “Testing results showed that VMP35 MNC [the composition disclosed in Table 4; [0070]] is a superior nutraceutical supplement that is able to effect positive changes in morphological, hematological, and rheological properties of human blood” (pg 7, [0070]), reading on the claim 1 limitation “wherein red blood cell (RBC) morphology and/or hemoglobin saturation are improved.”
The claim 1 limitation of “phosphatidylcholine of at least 70% purity” is taught by Kushner (pg 16, claim 21).
For claim 2, Kushner teaches transmucosal administration ([0070]).


    PNG
    media_image1.png
    824
    469
    media_image1.png
    Greyscale


For claims 3 and 4, Kushner in Table 4 teaches Astragalus root extract, the elected species of botanical nutrient, and the elected species of vitamin, vitamin B12.
For claim 5, Kushner teaches the hemoglobin level is improved (pg 9, [0085]; pg 14, [0155]). For the claim 5 limitation of “normalized” hemoglobin level, as set forth in MPEP 2112(III), since applicant claims a method comprising a composition in terms of a function, property or characteristic, and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.
For claims 6 and 7, since applicant claims a method comprising a composition in terms of a functional property or characteristic, and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.
For claim 8, Kushner teaches that the administration of the Table 4 composition improves hemoglobin as shown by a breakup of aggregation, improvement in spherical formation of RBC, and a reduction of hypochromicity (pg 14, [0153]).
For claims 9 and 10, Kushner teaches the improvement is observed at time of 5 minutes and 30 minutes ([0153]).
For claim 11, Kushner teaches a liquid dosage of the composition of Table 4 of 30 mL, or 1.0 ounces (pg 13, [0136]), within the claimed range.
For claim 12, Kushner teaches  the method improves the oxygenation properties of the blood (pg 3, [0046]), reading on the limitation “wherein oxygen saturation is increased as measured in blood.”

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kushner (cited above).
As discussed in detail above, Kushner teaches compositions and methods of encapsulation of nutritional and/or pharmaceutical ingredients in multilamellar clustoidal soy lecithin phospholipid capsules facilitating superior absorption of nutritionally and pharmacologically active therapeutic substances (Abstract). In Table 4 (pgs 7-8, [0070]), shown below, Kushner teaches a clustoidal multilamellar soy-lecithin-phospholipid encapsulation formulation which comprises vitamins such as B12; trace/ionic minerals such as iodine, magnesium, zinc, selenium, copper, manganese, and chromium; and botanical nutrients including Astragalus root extract. The composition does not include an iron component.
For the purposes of this rejection, it is assumed that Kushner does not teach a method in which the hemoglobin level is increased and normalized as recited in claim 5, and it is further assumed that Kushner does not teach the hemoglobin levels in the male subject or the female subject, recited in claims 6 and 7, respectively.	
For claim 5, Kushner teaches the hemoglobin level is improved (pg 9, [0085]; pg 14, [0155]). For the claim 5 limitation of “normalized” hemoglobin level, as set forth in MPEP 2112(III), since applicant claims a method comprising a composition in terms of a function, property or characteristic, and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.
For claims 6 and 7, since applicant claims a method comprising a composition in terms of a functional property or characteristic, and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.
The person of ordinary skill would have had a reasonable expectation of success in obtaining the hemoglobin levels recited in claims 5-7 by administration of the claimed method since it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure of Kushner.  As set forth in MPEP 2112(I), “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.” As such, one of ordinary skill in the art would have found it obvious to use the method of Kushner to improve the level of hemoglobin in order to reach the levels recited in claims 5-7 because the composition of the method of Kushner is identical to the claimed method, and the properties set forth in the claims are necessarily present in the method of Kushner. See MPEP 2112.01(II) (“A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.)

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612